CONCURRING OPINION BY
SHOGAN, J.:
The learned majority presents a thorough and thoughtful analysis of the issues raised in this appeal. However, this Court has previously held that “the bald assertion of innocence” does not per se constitute a fair and just reason for allowing a defendant to withdraw his guilty plea. Commonwealth v. Cole, 387 Pa.Super. 328, 564 A.2d 203, 206 (1989) (en banc). Instead, a trial court should consider the totality of the circumstances. Id. at 208 (Judge McEwen, Concurring Opinion). Similarly, I conclude that a defendant’s bald contention that the evidence is insufficient does not constitute a fair and just reason to permit the withdrawal of a guilty plea. Thus, I respectfully disagree with the majority that this contention constituted a fail’ and just reason to permit Appellant to withdraw his plea in this case. See Majority Opinion at 263-64. Instead, I would rely upon Appellant’s specific assertion that he was not guilty, through the uncontested statement of his plea counsel, in concluding that this issue lacks merit on direct appeal. See Commonwealth v. Johnson, 961 A.2d 877 (Pa.Super.2008) (stating that counsel represent their clients and their admissions are prima fa-cie the admissions of their clients). Furthermore, I would decline to address the voluntariness of the withdrawal because this argument was not presented by Appellant. In all other respects, I join the majority’s opinion.